Case 4:18-cv-00247-ALM Document 168 Filed 05/14/20 Page 1 of 5 PageID #: 3878




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


 JASON LEE VAN DYKE                                §
                                                   §
                                                   §    Civil Action No. 4:18-CV-247
 v.                                                §    Judge Mazzant
                                                   §
 THOMAS RETZLAFF, a/k/a DEAN                       §
 ANDERSON, d/b/a VIA VIEW FILES LLC,               §
 and VIA VIEW FILES                                §

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant Thomas Christopher Retzlaff’s Motion to Dismiss

Plaintiff’s Third Amended Complaint Pursuant to Fed. R. Civ. P. 12(b)(6) (Dkt. #129). Having

considered the motion and the relevant pleadings, the Court finds that the motion should be denied.

                                         BACKGROUND

       This suit concerns the volatile dealings between Plaintiff Jason Lee Van Dyke and

Defendant. There are three separate instances of conduct that led to the present case (Dkt. #113).

       First, Defendant purportedly made statements about Plaintiff on his blog, “BV Files”

(Dkt. #113). There, Defendant’s alleged statements asserted that Plaintiff is a Nazi; a white

supremacist; a pedophile; and a drug addict (Dkt. #113 at p. 12). These purported statements also

portrayed that Plaintiff has a criminal record for abusing women; is involved in revenge

pornography; has engaged in unwanted sexual solicitations; was being treated and medicated for

mental illnesses; suffers from syphilis; and has engaged in other sexual misconduct (Dkt. #113 at

pp. 12–13).

       Second, Plaintiff complains that Defendant contacted the law firm where Plaintiff was

employed, Karlseng, LeBlanc & Rich L.L.C. (Dkt. #113 at p. 18). Specifically, Defendant

contacted Plaintiff’s firm, telling the firm allegedly libelous information about Plaintiff (Dkt. #113
Case 4:18-cv-00247-ALM Document 168 Filed 05/14/20 Page 2 of 5 PageID #: 3879



at p. 18). As a result of Defendant’s disclosures, Plaintiff was fired from the firm (Dkt. #113 at

p. 18).

          Lastly, Plaintiff attributes his arrest to Defendant’s conduct (Dkt. #113 at p. 20). To start,

Defendant allegedly fabricated emails between Plaintiff and Defendant, in which Plaintiff was

threatening Defendant (Dkt. #113 at p. 20). Defendant then shared those emails with the Oak Point

Police Department (Dkt. #113 at p. 20). Based on Defendant’s request and the emails he provided,

Oak Point Police arrested Plaintiff for third-degree felony obstruction or retaliation (Dkt. #113 at

p. 20). When the grand jury heard the evidence against Plaintiff on the lesser included crime of

misdemeanor harassment, the grand jury found that there was not enough evidence to prosecute

Plaintiff, and the case was no-billed (Dkt. #113 at p. 20).

          Based on these facts, on March 28, 2018, Plaintiff initiated this suit against Defendant,

alleging that Defendant committed libel when he made defamatory statements about Plaintiff

(Dkt. #1, Exhibit 2; Dkt. #113). In addition to libel, Plaintiff asserted six alternative theories of

recovery against Defendant: business disparagement, intrusion on seclusion, tortious interference

with an existing contract, tortious interference with prospective relations, malicious criminal

prosecution, and intentional infliction of emotional distress (Dkt. #113 at pp. 12–22).

          On March 1, 2020, Defendant filed his Rule 12(b)(6) motion to dismiss (Dkt. #129). On

March 4, 2020, Plaintiff filed his response (Dkt. #135). On April 17, 2020, Defendant filed his

reply.1




1
  Defendant was required to file his reply by March 11, 2020, but he did not do so until April 7, 2020 (Dkt. #141). As
such, Defendant requested leave to file the late reply, which was opposed by Plaintiff. See (Dkt. #155). Although
late, the Court finds that Defendant’s motion for leave to file a late reply should be granted.

                                                          2
Case 4:18-cv-00247-ALM Document 168 Filed 05/14/20 Page 3 of 5 PageID #: 3880



                                       LEGAL STANDARD

       The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. ‘“A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.’” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

       In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556



                                                   3
Case 4:18-cv-00247-ALM Document 168 Filed 05/14/20 Page 4 of 5 PageID #: 3881



U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims

or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

evaluation will “be a context-specific task that requires the reviewing [C]ourt to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.

       Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

Twombly, 550 U.S. at 570).

                                            ANALYSIS

       After reviewing Plaintiff’s Third Amended Complaint, Defendant’s motion to dismiss, the

response, and the reply, the Court finds that Plaintiff has stated plausible claims for purposes of

defeating a Rule 12(b)(6) motion to dismiss.

                                          CONCLUSION

       It is therefore ORDERED that and Retzlaff’s Motion for Leave to File Late Reply in

Support of Retzlaff’s Motion to Dismiss (Dkt. #155) is GRANTED.

       It is further ORDERED that Defendant Thomas Christopher Retzlaff’s Motion to Dismiss

Plaintiff’s Third Amended Complaint Pursuant to Fed. R. Civ. P. 12(b)(6) (Dkt. #129) is

DENIED.

       It is further ORDERED that Retzlaff’s Motion to Stay Discovery Until Ruling on

Retzlaff’s Motion to Dismiss (Dkt. #118); and Retzlaff’s Motion to Stay Discovery Until

Disposition of Retzlaff’s Rule 12(b)(6) Motion to Dismiss (Dkt. #131) are DENIED as moot.




                                                  4
.
    Case 4:18-cv-00247-ALM Document 168 Filed 05/14/20 Page 5 of 5 PageID #: 3882



          IT IS SO ORDERED.

          SIGNED this 14th day of May, 2020.




                                    ___________________________________
                                    AMOS L. MAZZANT
                                    UNITED STATES DISTRICT JUDGE




                                               5
